UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT



                           No. 97-10333
                         Summary Calendar


                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,


                              VERSUS


                          JOHN THOMPSON,

                                                Defendant-Appellant.




           Appeal from the United States District Court
                For the Northern District of Texas
                         (3:95-CV-2231-H)
                        February 12, 1998


Before JOLLY, BENAVIDES, and PARKER

PER CURIAM:*

      Federal prisoner John Thompson appeals the district court’s

denial of his motion to vacate, set aside, or correct his sentence,

pursuant to 28 U.S.C. § 2255.     Thompson argues that his trial

attorney was ineffective because he labored under a conflict of



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
interest that prevented him from effectively cross-examining the

government’s principal witness. He also contends that the evidence

was insufficient to support his conviction because the government

failed to prove that the financial institutions he robbed were

federally insured.

     We   have   carefully    reviewed   the   record   and   the   briefs.

Thompson has failed to show that there was an actual conflict of

interest that adversely affected his attorney’s performance at

trial.    United States v. Placente, 81 F.3d 555, 558 (5th Cir.

1996). Thompson’s challenge to the sufficiency of the evidence was

never raised in his § 2255 motion filed before the district court.

Because the issue is being raised for the first time on appeal, it

will not be considered.      See United States v. Madkins, 14 F.3d 277,

279 (5th Cir. 1994).

     Accordingly, the district court’s judgment denying Thompson’s

§ 2255 motion is AFFIRMED.




                                     2